— Appeal by the People from an order of the Supreme Court, Queens County (Dubin, J.), dated February 19, 1982, which granted the defendant’s motion to dismiss the indictment. Order reversed, on the law, motion denied, and indictment reinstated, without prejudice to renewal of the motion upon compliance with CPL 210.45. A motion to dismiss an indictment must be made in writing and upon reasonable notice to the People (see CPL 210.45; People v Marrero, 85 AD2d 610; People v Weinberg, 59 AD 2d 727). The record on appeal reveals that this requirement was not met in the case at bar. Accordingly, the order must be reversed and the indictment reinstated, without prejudice to renewal of the motion in writing so that the People may be afforded reasonable notice and an opportunity to respond. Mollen, P. J., Damiani, Titone and Mangano, JJ., concur.